wesco-distxlogo13.jpg [wesco-distxlogo13.jpg]
Christine A. Wolf
Executive Vice President &
Chief Human Resources Officer
Phone: 412-454-2376
Email: cwolf@wesco.com







June 22, 2020
David Schulz
c/o WESCO International, Inc.
225 West Station Square Drive
Suite 700
Pittsburgh, Pennsylvania 15219


Dear Dave:
        We are very excited about the transformational combination of WESCO
International, Inc. (the “Company”) and Anixter International Inc. (“Anixter”). 
It presents a once-in-a-lifetime opportunity to create the premier electrical,
communications and utility distribution and supply chain solutions company in
the world, and we believe that your major leadership role in the organization
will be a key to its future success.  Together, we can create tremendous value
for our stockholders, our world-class suppliers and customers, and our
employees. 


This letter (this “Letter”) is intended to memorialize our agreement regarding
the terms of your employment with the Company, and your related compensation and
benefits, now that the transaction with Anixter has been completed. This Letter
is effective as of June 22, 2020 (the “Effective Date”).
1.Employment Terms. Effective as of the Effective Date, the principal terms of
your compensation and benefits in connection with your employment with the
Company will be as set forth on Exhibit A to this Letter (the “Term Sheet” and
together with this Letter and Exhibit B hereto, this “Agreement”).
2.Restrictive Covenants. As a condition of your continued employment with the
Company following the Effective Date and your entitlement to receive the
compensation and benefits set forth in the Term Sheet, you hereby acknowledge
and agree that you are and shall continue to be subject to the restrictive
covenants set forth in the Term Sheet between you and the Company dated as of
September 28, 2016 (the “Prior Term Sheet”) as modified and set forth in Exhibit
B hereto (the “Restrictive Covenants”).
1.Section 409A. It is intended that the payments and benefits provided under
this Agreement will be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. This Agreement will be construed in a
manner that effects such intent to the greatest extent possible. However, the
Company shall not be held liable for any taxes, interests or penalties that you
owe with respect to any payments or benefits provided under this Agreement. With
respect to any amounts payable hereunder in installments, each installment shall
be treated as a separate payment for purposes of Section 409A of the Code. For
purposes of any payment due hereunder upon a termination of employment that is
subject to the provisions of
WESCO Distribution, Inc. 225 W. Station Square Drive, Suite 700 Pittsburgh, PA
15219-1122 www.wesco.com

--------------------------------------------------------------------------------



Section 409A of the Code, such phrase or any similar phrase shall mean a
“separation from service” as defined by the default provisions of Treasury
Regulation 1.409A-1(h). Notwithstanding any other provision of this Agreement to
the contrary, if you are a “specified employee” within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company), amounts that constitute “nonqualified deferred compensation”
subject to Section 409A of the Code that would otherwise be payable by reason of
your separation from service during the six-month period immediately following
such separation from service shall instead be paid or provided on the first
business day following the date that is six months following your separation
from service. If you die following your separation from service and prior to the
payment of any amounts delayed on account of Section 409A of the Code, such
amounts shall be paid to the personal representative of your estate within 30
days following the date of your death.
2.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law or conflicting provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
State of Delaware to be applied. In furtherance of the foregoing, the internal
laws of the State of Delaware will control the interpretation and construction
of this Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.
3.Arbitration. Except with respect to claims for breach of the Restrictive
Covenants, for which the Company may seek enforcement in any court having
competent jurisdiction at its election, any dispute arising between you and the
Company with respect to the validity, performance or interpretation of this
Agreement shall be submitted to and determined in binding arbitration before a
panel of three arbitrators in Pittsburgh, Pennsylvania, for resolution in
accordance with the rules of the American Arbitration Association, modified to
provide that the decision of the arbitrators shall be binding on the parties;
shall be furnished in writing, separately and specifically stating the findings
of fact and conclusions of law on which the decision is based; shall be kept
confidential by the arbitrators and the parties; and shall be rendered within 60
days following the arbitrators being impaneled. You shall bear your, and the
Company shall bear its, own costs and expenses associated with the arbitration.
The arbitrators shall be selected in accordance with the rules of the American
Arbitration Association.
4.Entire Agreement; Amendments. This Agreement represents the complete
understanding between you and the Company regarding the subject matter of this
Agreement. Effective as of the Effective Date, this Agreement supersedes the
Prior Term Sheet in its entirety and you have no further rights or entitlements
under the Prior Term Sheet. No amendment to this Agreement shall be binding upon
either party unless in writing and signed by or on behalf of such party. The
obligations of the parties hereto are severable and divisible. In the event any
provision hereunder is determined to be illegal or unenforceable, the remainder
of this Agreement shall continue in full force and effect.
5.Employment At Will; Tax Withholding. This Agreement does not provide a
guarantee of employment for any specific duration or a guarantee of any fixed
terms or
2

--------------------------------------------------------------------------------



conditions of employment. Your employment with the Company will be “at will”,
which means that either you or the Company may terminate your employment
relationship at any time, with or without cause or notice. Employment with the
Company for purposes of this Agreement shall include employment with any
subsidiary or affiliate of the Company. The Company reserves the right to
withhold or cause to be withheld applicable taxes from any amounts paid pursuant
to this Agreement to the extent required by applicable law. You, or your estate,
shall be responsible for any and all tax liability imposed on amounts paid
hereunder.
6.Successors. The terms of this Agreement are intended to be binding legal
obligations of the Company and any successor to the Company by merger,
consolidation, business combination, purchase, reorganization or otherwise. In
the event of any transaction that results in the transfer of all or
substantially all of the assets or business of the Company, the Company will
cause the transferee to assume the obligations of the Company under this
Agreement.
[Signature Page Follows.]




3


--------------------------------------------------------------------------------






Sincerely, By:/s/ Christine A. WolfName: Christine A. WolfTitle: EVP, Chief
Human Resources OfficerAcknowledged and Agreed:/s/ David SchulzDavid Schulz







--------------------------------------------------------------------------------



Exhibit A
Term Sheet

Title; Reporting:Executive Vice President & Chief Financial Officer; reporting
to the Chief Executive Officer of the CompanyPrincipal Work Location:Pittsburgh,
PennsylvaniaAnnual Base Salary:
$650,000 annual rate to be paid in accordance with the applicable payroll
practice in effect from time to time. Such annual rate will take effect upon the
expiration of the temporary salary reduction related to COVID-19 pandemic as
described on the Company’s Current Report on Form 8-K filed on April 30, 2020
(the “COVID-19 Reduction”).
Annual Cash Bonus:
Your target annual bonus will be 100% of your annual base salary with a payout
opportunity of zero to 200% of your annual base salary, based on the achievement
of performance objectives as established annually by the Compensation Committee
of the Board of Directors of the Company (the “Compensation Committee”). Payment
of your earned annual bonus (if any) is subject to your continued employment
through the applicable bonus payment date, except as otherwise provided in this
Term Sheet or by the terms of the Company’s annual bonus program as in effect
from time to time.
Automobile Allowance:You will be eligible to receive an automobile allowance in
accordance with the Company’s policy for senior executives as in effect from
time to time.Annual Equity Awards:You will be eligible to receive annual equity
awards during your employment with the Company. It is expected that your annual
equity awards for the Company’s fiscal year 2021 will have an aggregate grant
date fair value of $1,700,000, subject to approval by the Compensation
Committee. The form, terms and conditions of your annual equity awards will be
based on performance and award guidelines established periodically by the
Compensation Committee.Stock Ownership Guidelines:It is expected that you
achieve and maintain an ownership position in Company common stock equal to 3x
your annual base salary in accordance with the Stock Ownership Guidelines for
WESCO Executives as in effect from time to time.Health, Welfare, and Other
Benefit Programs:You will be eligible to participate in all corporate benefit
programs in accordance with standard policies and procedures in effect from time
to time.Special Retention
On the first trading that is at least 10 calendar days after the




--------------------------------------------------------------------------------




Award:
Effective Date, you will be granted a Company equity award in the form of
restricted stock units (which may provide for settlement in common stock or
cash, as determined by the Company in its discretion) with a grant date fair
value of $2,000,000 (the “Special Retention Award”). The Special Retention Award
will vest as to 30% of the restricted stock units subject to the Special
Retention Award on each of the first and second anniversaries of the grant date
and as to 40% of the restricted stock units subject to the Special Retention
Award on the third anniversary of the grant date, subject, in each case, to your
continued employment with the Company through the applicable anniversary date,
and will otherwise be subject to the terms and conditions set forth in the
applicable award agreement.
Severance:
If your employment is terminated by the Company without Cause, or you resign for
Good Reason, in each case, on or after the Effective Date, then, subject to your
execution and delivery of a release of claims in the form provided by the
Company (which form shall be substantially consistent with the Company’s
then-current standard form of release of claims) and such release becoming
effective and irrevocable within the time period specified therein, you will be
entitled to receive the following severance payments and benefits:
(i) cash severance equal to 12 months of your then-current annual base salary,
payable in installments over the 12 months following your termination date
(provided that any installments that would otherwise have been paid during the
period between your termination date and the 60th day following your termination
date shall be accumulated and paid on the first regularly scheduled payroll date
occurring after the 60th day following your termination date);
(ii) a prorated bonus, payable within 60 days following your termination date,
equal to the product of your then-current target bonus multiplied by a fraction,
the numerator of which is the number of days from January 1 of the fiscal year
in which your termination date occurs through the earlier of your termination
date and December 31 of such fiscal year and the denominator of which is the
total number of days in such fiscal year;
(iii) continued participation in the Company medical, dental and vision benefit
plans in which you participated immediately prior to your termination of
employment for one year following your termination of employment, subject to
your continued payment of the applicable premiums at active employee rates
(provided that you shall be obligated to refund to the Company any portion of
the employer premium subsidy provided during the period between

A-2

--------------------------------------------------------------------------------



your termination date and the 60th day after your termination date in the event
that you do not satisfy the release requirement described above); and
(iv) full accelerated vesting of the Company stock appreciation rights granted
on August 11, 2017, with any vested stock appreciation rights having the
post-termination exercise period specified in the applicable award agreement.
Your rate of annual base salary used for purposes of calculating the cash
severance and prorated bonus described above will be the rate set forth above in
the section of this Term Sheet labelled “Annual Base Salary”, as such rate may
be increased from time to time, without regard to the COVID-19 Reduction or any
salary rate reduction implemented after the Effective Date (whether or not such
reduction would constitute Good Reason).
You will be eligible to participate in the Company’s Change in Control Severance
Plan in accordance with its terms as in effect from time to time.
Certain Definitions:
For purposes of the Agreement, the following capitalized terms shall have the
following meanings:
“Cause” means:
(i) your willful and continued failure to substantially perform your employment
duties (other than such failure resulting from physical or mental incapacity),
after a written demand for substantial performance is delivered to you that
specifically identifies the manner in which the Company believes you have failed
to perform your duties, and after you have failed to resume substantial
performance of your duties on a continuous basis within thirty (30) calendar
days of receiving such demand;
(ii) the Company’s determination, in good faith, that you have engaged in
willful misconduct or gross negligence relating to the business of the Company;
(iii) a plea of guilty or nolo contendere by you to, or your conviction of, a
felony under federal or state law; or
(iv) your material breach of any written policy of the Company, including
without limitation the Company’s Code of Conduct.
“Good Reason” means, without your express written consent, the occurrence of any
of the following events:
(i) a reduction in your annual base salary, excluding any reduction

A-3

--------------------------------------------------------------------------------



 that occurs in connection with an across-the-board reduction of the salaries of
substantially the entire senior management team;
(ii) a relocation of your primary place of employment to a location more than 50
miles from Pittsburgh, Pennsylvania; or
(iii) any material reduction in your authority, duties or responsibilities;
provided, however, that Good Reason shall not exist unless (A) you provide
written notice to the Company within 90 days of the initial occurrence of any of
the events described in clause (i), (ii) or (iii), or, if later, the date on
which you first have knowledge of the circumstances constituting such event; (B)
the Company fails to cure the event or circumstances within thirty (30) days
after receipt of such notice; and (C) your termination of employment is
effective not later than 180 days following the initial existence of the event
giving rise to Good Reason.
Resignation by you for purposes of accepting employment with another
organization or in another location shall not be considered a resignation for
Good Reason.

A-4


--------------------------------------------------------------------------------



Exhibit B
Restrictive Covenants
(a)Non-Competition. During your employment with the Company and for a period of
one year thereafter (the “Restriction Period”), you shall not, to the detriment
of any member of the Company Group (as defined below), directly or indirectly,
as an owner, partner, employee, agent, consultant, advisor, servant or
contractor, engage in or facilitate or support others to engage in the
distribution of electrical construction products or electrical and industrial
maintenance, repair and operating supplies, or the provision of integrated
supply services, or any other business that is in competition with any of the
business activities in which the Company Group was engaged prior to the
termination of your employment. This provision shall not prevent you from owning
less than 1% of a publicly owned entity or less than 3% of a private equity
fund. “Company Group” means, collectively, the Company, Anixter, and their
respective subsidiaries and affiliates.
(b)Customer Non-Solicitation. During your employment with the Company and during
the Restriction Period, you shall not directly or indirectly call upon, contact
or solicit any customer or prospective customer of any member of the Company
Group, (i) with whom you dealt directly or indirectly or for which you had
responsibility while employed by the Company, or (ii) about whom you acquired
Confidential Information during your employment with the Company, for the
purpose of offering, selling or providing products or services that are
competitive with those then offered by any member of the Company Group. You
shall not solicit or divert, or attempt to solicit or divert, either directly or
indirectly, any opportunity or business of any member of the Company Group to
any competitor.
(c)Employee Non-Solicitation. During your employment with the Company and during
the Restriction Period, you shall not, directly or indirectly, solicit the
employment of or hire as an employee or consultant or agent (i) any employee of
any member of the Company group or (ii) any former employee of any member of the
Company Group whose employment ceased within 180 days prior to the date of such
solicitation of hiring.
(d)Reasonableness. You understand that the provisions of clauses (a), (b) and
(c) may limit your ability to earn a livelihood in a business similar to the
businesses of the Company Group but nevertheless agree and hereby acknowledge
that the restrictions and limitations thereof are reasonable in scope, area, and
duration, are reasonably necessary to protect the goodwill and business
interests of the Company, and that the consideration provided under, or
contemplated by, this Agreement is sufficient to justify the restrictions
contained in such provisions. Accordingly, in consideration thereof and in light
of your education, skills and abilities, you agree that the you shall not assert
that, and it should not be considered that, such provisions are either
unreasonable in scope, area, or duration, or will prevent you from earning a
living, or otherwise are void, voidable, or unenforceable or should be voided or
held unenforceable.
(e)Nondisparagement. You shall not disparage, malign, or otherwise say or do
anything which is intended to or could reasonably be expected to adversely
affect the reputation or standing of the Company.
(f)Enforcement.
WESCO Distribution, Inc. 225 W. Station Square Drive, Suite 700 Pittsburgh, PA
15219-1122 www.wesco.com

--------------------------------------------------------------------------------



(1)The parties hereto agree and acknowledge that the covenants and agreements
contained herein are reasonable in scope, area, and duration and necessary to
protect the reasonable competitive business interests of the Company Group,
including, without limitation, the value of the proprietary information and
goodwill of the Company Group.
(2)You agree that the covenants and undertakings contained in this Exhibit B
relate to matters which are of a special, unique and extraordinary character and
that the Company cannot be reasonably or adequately compensated in damages in an
action at law in the event that you breach any of these covenants or
undertakings. Therefore, you agree that the Company shall be entitled, as a
matter of course, without the need to prove irreparable injury, to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction, restraining any violation or threatened violation of any
of such terms by you and such other persons as the court shall order. You agree
to pay costs and legal fees incurred by the Company in obtaining such injunction
and the Company agrees to pay costs and legal fees incurred by you in any
unsuccessful effort to obtain such injunction.
(3)Rights and remedies provided for in this clause (e) are cumulative and shall
be in addition to rights and remedies otherwise available to the parties under
any other agreement or applicable law.
(4)In the event that any provision of this Exhibit B shall to any extent be held
invalid, unreasonable or unenforceable in any circumstances, the parties hereto
agree that the remainder of this Exhibit B and the application of such provision
of this Exhibit B to other circumstances shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Exhibit B is held to
be unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitrator making such
determination shall reduce the scope, duration and/or area of such provision
(and shall substitute appropriate provisions for any such unenforceable
provisions to the minimum extent necessary) in order to make such provision
enforceable to the fullest extent permitted by law, and/or shall delete specific
words and phrases, and such modified provision shall then be enforceable and
shall be enforced. The parties hereto recognize that if, in any judicial
proceeding, a court shall refuse to enforce any of the separate covenants
contained in this Exhibit B, then that unenforceable covenant contained in this
Exhibit B shall be deemed eliminated from these provisions to the extent
necessary to permit the remaining separate covenants to be enforced. In the
event that any court or arbitrator determines that the time period or the area,
or both, are unreasonable and that any of the covenants is to that extent
unenforceable, the parties hereto agree that such covenants will remain in full
force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.
(g)“Confidential Information” means information regarding the business or
operations of the Company Group, both oral and written, including, but not
limited to, documents and Company Group information contained in such documents;
drawings; designs; plans; specifications; instructions; data; manuals;
electronic media such as computer disks,
B-2

--------------------------------------------------------------------------------



computer programs, and data stored electronically; security code numbers;
financial, marketing and strategic information; product pricing and customer
information, that any member of the Company Group discloses to you or you
otherwise learn or ascertain in any manner as a result of, or in relation to,
your employment with the Company Group. Other than as required by applicable
law, you agree: (i) to use Confidential Information only for the purposes
required or appropriate for your employment with the Company Group; (ii) not to
disclose to anyone Confidential Information without the Company’s prior written
approval; and (iii) not to allow anyone’s use or access to Confidential
Information, other than as required or appropriate for your employment with the
Company Group. The foregoing shall not apply to information that is in the
public domain, provided that you were not responsible, directly or indirectly,
for such information entering into public domain without the Company’s approval.
You agree to return to the Company all Confidential Information in your
possession upon termination of your employment or at any time requested by the
Company.
(h)The non-competition, non-solicitation, non-disparagement, and confidentiality
covenants set forth in this Exhibit B shall be in addition to, and shall not be
deemed to supersede, any other similar covenants between you and the Company.
B-3